         Case 1:18-cv-10225-MLW Document 231 Filed 04/18/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )              No. 1:18-cv-10225-MLW
similarly situated,                      )
                                         )
                Plaintiffs-Petitioners,  )              DECLARATION OF SHIRLEY X.
                                         )              LI CANTIN IN SUPPORT OF
        v.                               )              PETITIONERS’ MEMORANDUM
                                         )              IN SUPPORT OF PETITIONERS’
KIRSTJEN M. NIELSEN, et al.,             )              MOTION TO OPEN DISCOVERY
                                         )              FOR THE NAMED PETITIONERS
                Defendants-Respondents.  )
                                         )

        I, Shirley X. Li. Cantin, declare as follows:

        1.     I am an attorney with the firm of Wilmer Cutler Pickering Hale and Dorr LLP,

counsel for the Petitioners in the above-captioned matter. I am an attorney licensed to practice in

the Commonwealth of Massachusetts. I am over the age of eighteen and I have personal

knowledge of the facts set forth in this declaration. If called as a witness, I could and would

competently testify thereto. I submit this Declaration in support of Petitioners’ Memorandum in

support of Petitioners’ Motion to Open Discovery for the Named Petitioners.

        2.     Attached hereto as Exhibit A is a true and correct copy of a proposed set of

Requests for Production that Petitioners’ counsel presented to Respondents on December 20,

2019.

        3.     Attached hereto as Exhibit B is a true and correct redacted copy of an email

exchange between Petitioners’ counsel and Respondents’ counsel between February 12, 2019

and March 6, 2019.

        I declare under penalty of perjury that, to the best of my knowledge and belief, the facts
        Case 1:18-cv-10225-MLW Document 231 Filed 04/18/19 Page 2 of 3



set forth above are true and correct.

       Executed this 18 day of April, 2019, in Boston, Massachusetts.

                                                /s/ Shirley X. Li Cantin

                                                Shirley X. Li Cantin (BBO # 675377)
                                                Wilmer Cutler Pickering Hale and Dorr LLP
                                                60 State Street
                                                Boston, MA 02109
                                                Tel.: (617) 526-6000
                                                Fax: (617) 526-5000
                                                Email shirley.cantin@wilmerhale.com
                                                Attorney for Petitioners
        Case 1:18-cv-10225-MLW Document 231 Filed 04/18/19 Page 3 of 3
                            CERTIFICATE OF SERVICE


       I hereby certify that on April 18, 2019, a true copy of the foregoing and accompanying

exhibits will be electronically filed with the Clerk of Court using the CM/ECF system, which

will then send a notification of such filing (NEF).

                                                      /s/ Shirley X. Li Cantin
                                                      Shirley X. Li Cantin
